907 So. 2d 1247 (2005)
David James WELLS, Appellant,
v.
The OFFICE OF The PUBLIC DEFENDER, etc., et al., Appellees.
No. 3D04-2888.
District Court of Appeal of Florida, Third District.
July 27, 2005.
Rehearing Denied August 24, 2005.
David James Wells, in proper person.
Charles J. Crist, Jr., Attorney General, and Richard L. Polin, Assistant Attorney General, for appellees.
Before GREEN, WELLS, and ROTHENBERG, JJ.
ROTHENBERG, Judge.
David James Wells appeals the denial of his petition for writ of mandamus, seeking to compel Alvin E. Entin, who acted as his specially appointed public defender in 1985, to provide Wells with his trial transcripts and appellate records. We affirm.
*1248 Wells relies on Bermed v. Tacher, 565 So. 2d 833 (Fla. 3d DCA 1990) and Dennis v. Brummer, 479 So. 2d 857 (Fla. 3d DCA 1985). In those cases, the petition sought to compel either a public defender or a special assistant public defender to produce documents and transcripts relating to the petitioner's case. In both cases, there appeared to be no impediment to granting the relief sought, and we granted the petition for writ of mandamus. In the instant case, however, there is an impediment to granting the relief sought. Specifically, specially appointed public defender Entin does not recall Mr. Wells or his case and does not have his file in storage, noting that this is a twenty-year old case. Therefore, Mr. Entin has nothing to provide to Wells. He complied with Wells' request for the files as best he could by informing him of the fact that he does not have the files. Because Mr. Entin cannot provide that which he does not have, the order denying the petition for writ of mandamus is affirmed.
Affirmed.